              Case 1:19-mc-00228 Document 4 Filed 05/01/19 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
IN THE MATTER OF THE APPLICATION OF                                     :
                                                                        : Case No: 19-mc-228
ARIF EFENDI                                                             :
                                                                        :
FOR AN ORDER TO TAKE DISCOVERY                                          :
                                                                        :
PURSUANT TO 28 U.S.C. § 1782                                            :
                                                                        :
------------------------------------------------------------------------X

                      MEMORANDUM OF LAW IN SUPPORT OF
                 APPLICATION FOR AN ORDER TO TAKE DISCOVERY
                          PURSUANT TO 28 U.S.C. § 1782

        Applicant Arif Efendi (“Efendi”), an individual residing in London, England, submits this

Memorandum of Law in support of his ex parte application pursuant to 28 U.S.C. § 1782 seeking

an Order authorizing the issuance of subpoenas directing DigitalOcean LLC to produce

documents and give deposition testimony for use in a proceeding that Efendi and co-claimants

Doyen Sports Investment Limited and Tevfik Arif commenced in the Court of Law for the 5th

District Bucharest, 2nd Department for Civil Cases, Romania, File No. 27181/302/2018 (the

“Romanian Action”), and for use in a proceeding that Efendi intends to commence in the District

Court of Cyprus. This application is based on the declaration of Mario Aieta, dated April 25,

2019 (“Aieta Decl.”), and the exhibits attached thereto, and the April 18, 2019, declaration of

Mihai Stanescu (“Stanescu Decl.”).

                                      STATEMENT OF FACTS

        In December 2018 Efendi, along with Doyen Sports Investment Limited and Tevfik Arif,

commenced the Romanian Action against Centrul Roman Pentru Jurnalism De lnvestigatie



3195367_1
             Case 1:19-mc-00228 Document 4 Filed 05/01/19 Page 2 of 6




(“CRJI”) asserting causes of action based on CRJI’s publication of stolen confidential and

private information on the website www.theblacksea.eu. Aieta Decl. ¶¶ 4-6; Stanescu Decl. ¶¶ 2,

4. On January 23, 2019, the Court of Law for the 5th District Bucharest issued an order for

interim relief (the “Romanian Order”) finding that CRJI, i) had published certain articles on its

website found at www.theblacksea.eu, ii) that the articles were based on private and personal

information obtained via “an attack conducted by a hacker on the information systems of Doyen

Sports,” and (iii) that “[t]hrough the articles published on the website theblacksea, confidential

information and documents concerning the professional and private activity of the claimants

were disclosed.” Aieta Decl. Tab A at p. 3 of translation. The Court of Law for the 5th District

Bucharest determined that the “illicit action” of publishing the subject articles on theblacksee.eu

“causes a prejudice, which is difficult to remedy, to the reputation, image, dignity and freedom

of the claimants” under both Romanian law and the European Convention on Human Rights.

Aieta Decl. Tab A at p. 5 of translation. The Romanian Order “oblig[es] the defendant [CRJI] to

withdraw from the website www.theblacksea.eu the articles mentioned in the action” until the

final resolution of the Romanian Action. Aieta Decl. Tab A at p. 6 of translation.

        Sometime after the Romanian Action was commenced, and perhaps in response to the

Romanian Order, CRJI transferred ownership of the website www.theblacksea.eu to

PrivActually Ltd., an entity based in Cyprus. Aieta Decl. Tab B. The articles that the Romanian

court determined were injurious to “the reputation, image, dignity and freedom” of Efendi and

the other claimants named in the Romanian Order have not been removed from theblacksea.eu

after ownership of the site was ‘transferred’ to PrivActually Ltd. Aieta Decl. ¶ 7. PrivActually

Ltd. has assumed “ownership” of theblacksea.eu solely for the purpose of hiding the fact that the

website is still de facto owned and operated by CRJI. Aieta Decl. ¶¶ 8, 9.
                                                2
3195367_1
               Case 1:19-mc-00228 Document 4 Filed 05/01/19 Page 3 of 6




         On April 18, 2019, Efendi and the other claimants in the Romanian Action moved for

preliminary relief against PrivActually based on the continuing publication of stolen confidential

and private information on the website www.theblacksea.eu. A hearing on the request for

preliminary relief against PrivActually has been set for May 20, 2019.

         The DNS A record1 for theblacksea.eu identifies DigitalOcean LLC as the host of

theblacksea.eu website.2 Aieta Decl. Tab B. DigitalOcean LLC is a Delaware limited liability

company found in this district, with its principal office at 101 Avenue of the Americas, 10th

Floor, New York, NY 10013. Aieta Decl. ¶ 11. DigitalOcean’s terms of use require users to

provide “accurate and complete information” about the person or entity using the hosting service

and prohibit the impersonation of another person. Aieta Decl. Tab E at p. 3, § 1.2.

         Efendi seeks discovery from DigitalOcean LLC in order to prove that CRJI continues to

control the content of theblacksea.eu, that CRJI has the ability to withdraw the webpages that it

has been ordered to withdraw in the Romanian Order, that the transfer of “ownership” of

theblacksea.eu to PrivActually Ltd had no impact on CRJI’s control of the content of

theblacksea.eu, and that CRJI is attempting to avoid the Romanian Order through the use of a

service designed to obscure the connection between theblacksea.eu and CRJI. Documents and

information available to DigitalOcean may also be probative with respect to the connection

between CRJI and the individual or individuals who stole private and confidential data from

Doyen Sports Investment Limited.



     1
     An “A record” is the Domain Name System record that maps a domain name to the IP address of the
computer hosting the domain. See https://support.dnsimple.com/articles/a-record/, accessed on April 10, 2019.
     2
        “A Web host is an organization that sells or leases memory space on its servers. Web hosting is typically
done in a data center, which provides services to clients that enable them to publish websites on the Internet.”
https://www.techopedia.com/definition/2542/web-host, accessed April 11, 2019.
                                                          3
3195367_1
              Case 1:19-mc-00228 Document 4 Filed 05/01/19 Page 4 of 6




                                          ARGUMENT

        I.     APPLICANT MEETS THE STATUTORY REQUIREMENTS
               FOR DISCOVERY UNDER 28 U.S.C. § 1782.

        A district court “has authority to grant a § 1782 application where: (1) the person from

whom discovery is sought resides (or is found) in the district of the district court to which the

application is made, (2) the discovery is for use in a foreign proceeding before a foreign [or

international] tribunal, and (3) the application is made by a foreign or international tribunal or

any interested person.” Mees v. Buiter, 793 F.3d 291, 297 (2d Cir. 2015).

        The statutory requirements for § 1782 discovery are readily met in this application.

DigitalOcean has its headquarters in Manhattan.         The discovery sought is for use in the

Romanian Action and in a proceeding that Efendi intends to commence in the District Court of

Cyprus. And Efendi is clearly an interested person in that he is one of the claimants in the

Romanian Action that has been injured by the publication of the stolen private and confidential

information, as was determined in the Romanian Order.

        II.    THE FOUR INTEL FACTORS SUPPORT THE GRANTING OF
               THIS APPLICATION FOR DISCOVERY.

        “Once a district court is assured that it has jurisdiction over the application, it may grant

discovery under § 1782 in its discretion.” Kiobel v. Cravath, Swaine & Moore LLP, 895 F.3d

238, 244 (2d Cir. 2018). In Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 124 S.Ct.

2466, 159 L.Ed.2d 355 (2004), the Supreme Court pointed to four non-exclusive factors that

should guide district courts in the decision to grant a § 1782 application:

                  (1) whether “the person from whom discovery is sought is a participant
                  in the foreign proceeding,” in which case “the need for § 1782(a) aid
                  generally is not as apparent as it ordinarily is when evidence is sought
                  form a nonparticipant in the matter arising abroad,” given that “[a]

                                                 4
3195367_1
             Case 1:19-mc-00228 Document 4 Filed 05/01/19 Page 5 of 6



                  foreign tribunal has jurisdiction over those appearing before it, and can
                  itself order them to produce evidence;”
                  (2) “the nature of the foreign tribunal, the character of the proceedings
                  underway abroad, and the receptivity of the foreign government or the
                  court or agency abroad to U.S. federal-court judicial assistance;”
                  (3) “whether the § 1782(a) request conceals an attempt to circumvent
                  foreign proof-gathering restrictions or other policies of a foreign
                  country or the United States;” and
                  (4) whether the discovery request is “unduly intrusive or burdensome.”

Intel, 542 U.S. at 264–65, 124 S.Ct. 2466.

        Here, all four factors indicate that the application should be granted. First, DigitalOcean

LLC is not a party to the Romanian Action. Aieta Decl. Tab A. Second, the Romanian court

will hear witnesses and take evidence on the claims before it and there is no impediment to the

use of evidence collected in the United States. Stanescu Decl. ¶ 5. Third, there are no proof-

gathering restrictions in effect in the Romanian Action. Stanescu Decl. ¶ 6. And fourth, the

proposed discovery, which is likely to amount to a very brief deposition and/or a very small

number of documents indicating who has authority to control the content of a single website

hosted by DigitalOcean, will not be intrusive or burdensome.




                                                 5
3195367_1
             Case 1:19-mc-00228 Document 4 Filed 05/01/19 Page 6 of 6




                                             CONCLUSION

        For the reasons stated above, Efendi’s application for discovery pursuant to 28 U.S.C. §

1782 should be granted and Efendi’s counsel should be given authority to serve on DigitalOcean

a subpoena substantially in the form of that attached to the Aieta Decl. at Tab G.

Dated: May 1, 2019
                                             Respectfully submitted,

                                             /s/
                                             __________________________________
                                             Walter Saurack
                                             Mario Aieta
                                             Charles Keeley
                                             Satterlee Stephens LLP
                                             230 Park Avenue, Suite 1130
                                             New York, NY 10169
                                             (212) 818-9200

                                             Attorneys for Applicant Arif Efendi




                                                 6
3195367_1
